                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                 NORTHERN DIVISION


RICHARD SCHWARTZ AND ASSOCIATES, P.A.                                                   PLAINTIFF

VS.                                                                  NO.3:19-CV- 747-HTW-LRA

DR. DEIRDRE CHRISTENBERRY, M.D.,                                                      DEFENDANT

                      PLAINTIFF'S MOTION TO SEAL THE CASE
                     BECAUSE OF ATTORNEY-CLIENT PRIVILEGE

       The Plaintiff, Richard Schwartz and Associates, P.A., by and through counsel, moves this

Court to seal the case pursuant to Rule 79 of the Local Uniform Rules of Civil Procedure, and

would show in support the following:

       1)      The Plaintiff is a law firm which hired the Defendant as a medical expert in

numerous cases and brings this action to have the Defendant correct errors in her reports.

       2)      Due to the nature of this matter, the Plaintiff’s confidential attorney-client

information and protected work-product from the underlying cases in which the Defendant was

retained as an expert, are fundamentally intertwined with the facts of this action.

       3)      In order for the Plaintiff to fulfill its obligations of client confidentially, protect

work-product, and for both parties to shield sensitive information, it is necessary for the Court to

permanently seal the case from public access only, with CM/ECF access permitted to the litigants’

counsel.

       4)      Sealing the case only from public access in CM/ECF but allowing public viewing

in the Clerk’s office would not adequately protect the confidential and sensitive information.

Sealing the case from any access by the public and the litigants’ counsel would be overly restrictive

and prevent expeditious resolution of this matter.
       5)      Other procedures for protecting the confidential and sensitive information will not

suffice as they would create judicial waste and confusion in the record, and still risk inadvertent

disclosure of the confidential and sensitive information.

       6)      For these reasons, as more fully set forth and supported by case law in the Plaintiff’s

accompanying non-confidential memorandum, filed concurrently herewith and fully incorporated

herein, this Court should grant the Plaintiff’s Motion to Seal the Case Because of Attorney-Client

Privilege.

       Respectfully submitted, this the 31st day of January 2020.

                                                      /s/ Emily C. Bradley______________
                                                      Emily C. Bradley, MSB #104523
                                                      Brent Hazzard, MSB #99721
                                                      Hazzard Law, LLC
                                                      447 Northpark Drive
                                                      Ridgeland, Mississippi 39157
                                                      T: (601) 977-5253
                                                      F: (601) 977-5236
                                                      emily.bradley@hazzardlaw.net
                                                      brent.hazzard@hazzardlaw.net




                                            Page 2 of 3
                                 CERTIFICATE OF SERVICE

       I, Emily C. Bradley, do hereby certify that I have this day served, via the CM/ECF System,

a true and correct copy of the above and foregoing Plaintiff’s Motion to Seal the Case Because of

Attorney-Client Privilege to all counsel of record.

       So certified, this the 31st day of January 2020.
                                                            /s/ Emily C. Bradley____________




                                            Page 3 of 3
